Case 3:20-cv-00201-RNC Document 70 Filed 03/19/20 Page 1 of 2

UNITED STATES DISTRICT COURT
DISTRICT OF CONNECTICUT

 

SELINA SOULE, a minor, by Bianca
Stanescu, her mother; ALANNA SMITH,
a minor, by Cheryl Radachowsky, her
mother; CHELSEA MITCHELL, a

minor, by Christina Mitchell, her mother,
Plaintiffs,

 

Plaintiffs : Case No.: 3:20-cv-00201-RNC
Vs.

CONNECTICUT ASSOCIATION OF
SCHOOLS d/b/a CONNECTICUT
INTERSCHOLASTIC ATHLETIC
CONFERENCE; BLOOMFIELD
PUBLIC SCHOOLS BOARD OF
EDUCATION; CROMWELL PUBLIC
SCHOOLS BOARD OF EDUCATION;
GLASTONBURY PUBLIC SCHOOLS
BOARD OF EDUCATION; CANTON
PUBLIC SCHOOLS BOARD OF
EDUCATION; DANBURY PUBLIC
SCHOOLS BOARD OF EDUCATION,
Defendants.

Defendants : MARCH 19, 2020

 

NOTICE OF APPEARANCE
To the Clerk of the Court:

Please enter the appearance of James H. Howard as attorney for the Plaintiffs in the

above-captioned case.

By /s/ James H. Howard
James H. Howard, For
Fiorentino Howard & Petrone, P.C.
773 Main Street
Manchester, CT 06040
Telephone:(860) 643-1136
Facsimile: (860) 643-5773
Federal Bar No. ct07418
Jim.howard@pfwlaw.com
Case 3:20-cv-00201-RNC Document 70 Filed 03/19/20 Page 2 of 2

CERTIFICATE OF SERVICE

| hereby certify that on March 19, 2020 a copy of the foregoing Appearance was
electronically filed and served by mail on anyone unable to accept electronic filing.
Notice of this filing will be sent by email to all parties by operation of the Court's
electronic filing system or by mail to anyone unable to accept electronic filing as
indicated on the Notice of Electronics Filings. Parties may access this filing through the
Court’s CM/ECF system.

isi James H. Howard

James H. Howard

Fiorentino Howard & Petrone, P.C.
773 Main Street

Manchester, CT 06040
Telephone: 860) 643-1136
Facsimile (860) 643-5773

Federal Bar No. ct07418
Jim.howard@pfwiaw.com
